Citation Nr: 1758350	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  09-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition, claimed as heart murmur/systolic ejection.

2.  Entitlement to service connection for a low back disability.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1984 to February 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has subsequently been transferred to the Houston, Texas RO. 

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of that hearing has been prepared and is associated with the file. 

This claim was last before the Board in October 2016, when it was remanded to afford the Veteran a hearing before a Veterans Law Judge and to ascertain the Veteran's representative.  The Board finds that the remand directives have been complied with, and the claim is ready for appellate review.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issue of low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's heart murmur is not productive of a disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for a heart condition, claimed as heart murmur/systolic ejection have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects that all service treatment records (STRs) have been obtained.  Additionally, a VA examination was provided in May 2014, and in July 2014 a medical opinion was obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). The Board finds that the report of the May and July 2014 VA medical examination and opinion are adequate for adjudication purposes, because they provide the results of a thorough oral assessment and the medical opinion is supported by a complete rationale. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate this claim. The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim. 

 Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection for certain chronic diseases, including certain heart disorders, may also be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The cornerstone of a claim for disability compensation is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran asserts that he has a heart murmur, also known as systolic ejection, which began during active duty service.  He states that he feels palpitations or fluttering.

After a careful review of the medical evidence of record, including the service treatment records documenting a benign heart murmur, the Board finds the evidence shows that the heart murmur has resulted in no disability. 

The Veteran's service treatment records (STRs) included a notation for benign systolic ejection murmur (January 1985).  The Veteran's treatment records do not note any heart symptoms until the Veteran stated to his primary care provider that he had occasional flutters in June 2004.  A treatment note in June 2006 described the Veteran's heart as regular rate and rhythm.

The Veteran was afforded a VA examination in May 2014.  The examiner chronicled the Veteran's treatment regarding his heart.  In March 2014, the Veteran had a chest computed tomography angiography (CTA).  The results were unremarkable.  The Veteran was afforded several echocardiograms, beginning in 2003.  The examiner reported that each echocardiogram showed no significant valvular abnormalities, however, trace to mild mitral and tricuspid regurgitation was noted in the September 2003 and January 2013 echocardiograms.  The overall impression was negative for inducible ischemia.  Chest x-rays and electrocardiogram (EKG) results were normal.  The examiner opined that it was less likely than not that the Veteran's heart condition was incurred in the military, as the murmur was benign.  She further stated that the heart murmur may or may not indicate a valvular disorder, which may be related to the Veteran's mitral and tricuspid regurgitation.

In July 2014, the Veteran's file was reviewed for a medical opinion regarding the Veteran's heart symptoms.  The examiner conducted a thorough review of the Veteran's medical evidence, as well as the EKG, echocardiograms, stress tests, and x-rays.  

The examiner opined that the Veteran has no evidence of a chronic heart condition.  She stated, "All of these objective findings suggest that [the] Veteran was found to have an innocent murmur in 1985.  A murmur is considered innocent (and a normal physiologic variant) if it does not cause any symptoms and echo [echocardiogram] findings do not reflect any clinically significant valvular disease...Based on the preponderance of objective evidence, it is my opinion there is no significant heart disease and the murmur detected on active duty was a normal physiologic variant."

In this case, the Veteran's heart murmur is a normal physiologic variant, as opposed to an abnormality productive of disability.  The evidence shows that the Veteran has a heart murmur, which by regulatory definition is not a disability, as a heart murmur in and of itself, is not a disability.  See VAOPGCPREC 82-90, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

As stated above, in the absence of proof of a present disability, there can be no valid claim (Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran is entitled to service connection for a heart murmur. 

ORDER


Service connection for a heart condition, claimed as heart murmur/systolic ejection, is denied.


REMAND

The Veteran has consistently complained of low back pain following a low back injury while in service.  He stated that he had been diagnosed with lumbar strain.  His medical records show a diagnosis of thoracic spondylosis (May 2014) and a reference to degenerative disc disease (September 2003).  However, none of these medical records included a medical opinion, or rationale, linking any possible diagnosis to the Veteran's back injury in service.  

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Veteran is also deemed competent to report injuring his back during service and is likewise competent to report experiencing low back pain since service.  Thus, under the low threshold standard of Mclendon, an examination to determine if there is a nexus between the Veteran's claimed low back disability and his service is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule an appropriate VA examination, to address the nature and etiology of the Veteran's low back disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  After the foregoing has been completed, please provide an opinion on the following:

(a) Diagnose any current disability of the low back.

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in, or is etiologically-related to, any period of the Veteran's active duty service or manifested within one year after any period of the Veteran's active duty?

In making this determination, the examiner must consider and discuss the March 17, 1984 Emergency Room note, and subsequent complaints of back pain and spasm in the Veteran's  STRs, the Veteran's lay statements as to in-service duties, in-service symptoms, and the course of his low back disability.  The examiner is advised that the Veteran was competent to report his back symptoms and their onset. 

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms, including flare-ups, in accordance with VA rating criteria.  The RO should ensure that the examiner provides all information required for rating purposes.  

In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing (Correia v. McDonald, 28 Vet. App. 158 (2016).

A complete rationale must be provided for any opinion offered.

2.  Upon completion of the requested development and any additional development deemed appropriate, re-adjudicate the issue on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


